1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   CORRISSA AURORA PEREZ,                  CASE NO. CV 18-0330 SS

12                       Plaintiff,

13        v.
                                             MEMORANDUM DECISION AND ORDER
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social
15   Security,

16                       Defendant.

17

18                                         I.

19                                    INTRODUCTION

20

21            Corrissa    Aurora   Perez   (“Plaintiff”)    brings    this   action

22   seeking to overturn the decision of the Acting Commissioner of

23   Social    Security    (the    “Commissioner”    or   “Agency”)   denying   her

24   application for Supplemental Security Income (“SSI”).            The parties

25   consented pursuant to 28 U.S.C. § 636(c) to the jurisdiction of

26   the undersigned United States Magistrate Judge.             (Dkt. Nos. 11-

27   13). For the reasons stated below, the decision of the Commissioner

28
1    is REVERSED, and this case is REMANDED for further administrative

2    proceedings consistent with this decision.

3

4                                                   II.

5                   THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS

6

7           To    qualify      for        disability           benefits,     a    claimant        must

8    demonstrate a medically determinable physical or mental impairment

9    that prevents the claimant from engaging in substantial gainful

10   activity and that is expected to result in death or to last for a

11   continuous period of at least twelve months.                           Reddick v. Chater,

12   157 F.3d 715, 721 (9th Cir. 1998) (citing 42 U.S.C. § 423(d)(1)(A)).

13   The impairment must render the claimant incapable of performing

14   work    previously        performed       or     any       other   substantial            gainful

15   employment that exists in the national economy.                         Tackett v. Apfel,

16   180    F.3d    1094,          1098    (9th     Cir.        1999)      (citing        42    U.S.C.

17   § 423(d)(2)(A)).

18

19          To    decide      if     a    claimant        is    entitled     to    benefits,       an

20   Administrative Law Judge (“ALJ”) conducts a five-step inquiry.                                 20

21   C.F.R. §§ 404.1520, 416.920.                 The steps are:

22

23          (1)    Is the claimant presently engaged in substantial gainful

24                 activity?        If so, the claimant is found not disabled.                      If

25                 not, proceed to step two.

26          (2)    Is   the    claimant’s         impairment        severe?          If    not,    the

27                 claimant is found not disabled.                   If so, proceed to step

28                 three.

                                                     2
1           (3)    Does the claimant’s impairment meet or equal one of the

2                  specific impairments described in 20 C.F.R. Part 404,

3                  Subpart P, Appendix 1?           If so, the claimant is found

4                  disabled.   If not, proceed to step four.

5           (4)    Is the claimant capable of performing his past work? If

6                  so, the claimant is found not disabled.               If not, proceed

7                  to step five.

8           (5)    Is the claimant able to do any other work?                  If not, the

9                  claimant is found disabled.        If so, the claimant is found

10                 not disabled.

11

12   Tackett, 180 F.3d at 1098-99; see also Bustamante v. Massanari,

13   262 F.3d 949, 953-54 (9th Cir. 2001); 20 C.F.R. §§ 404.1520(b)-

14   (g)(1), 416.920(b)-(g)(1).

15

16          The claimant has the burden of proof at steps one through four

17   and   the    Commissioner     has   the    burden     of   proof    at    step   five.

18   Bustamante, 262 F.3d at 953-54.                Additionally, the ALJ has an

19   affirmative duty to assist the claimant in developing the record

20   at every step of the inquiry.             Id. at 954.      If, at step four, the

21   claimant meets his or her burden of establishing an inability to

22   perform past work, the Commissioner must show that the claimant

23   can perform some other work that exists in “significant numbers”

24   in    the    national   economy,    taking     into    account      the    claimant’s

25   residual functional capacity (“RFC”), age, education, and work

26   experience.      Tackett, 180 F.3d at 1098, 1100; Reddick, 157 F.3d at

27   721; 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).                   The Commissioner

28   may do so by the testimony of a vocational expert (“VE”) or by

                                                3
1    reference to the Medical-Vocational Guidelines appearing in 20

2    C.F.R. Part 404, Subpart P, Appendix 2 (commonly known as “the

3    grids”).    Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001).

4    When a claimant has both exertional (strength-related) and non-

5    exertional limitations, the Grids are inapplicable and the ALJ must

6    take the testimony of a VE.         Moore v. Apfel, 216 F.3d 864, 869 (9th

7    Cir. 2000) (citing Burkhart v. Bowen, 856 F.2d 1335, 1340 (9th Cir.

8    1988)).

9

10                                         III.

11                                THE ALJ’S DECISION

12

13        Plaintiff was awarded SSI benefits as a child starting March

14   25, 2008.       (AR 76).   Under § 1614(a)(3)(H) of the Social Security

15   Act, Plaintiff’s disability status was reconsidered under adult

16   standards upon turning eighteen.1              Step one of the five-step

17   sequential      evaluation   process    is    not   used   for    redetermining

18   disability at age eighteen.         20 C.F.R. § 416.987(b).        At step two,

19   the ALJ found that Plaintiff’s learning disorder and borderline

20   intellectual functioning are severe impairments.             (AR 22).    At step

21   three,    the    ALJ   determined    that    Plaintiff     does   not   have   an

22   impairment or combination of impairments that meet or medically

23   equal the severity of any of the listings                  enumerated in the

24   regulations.      (AR 22-23).

25

26

27
     1    Plaintiff turned eighteen on July 21, 2013.              (AR 22).
28

                                             4
1         The ALJ then assessed Plaintiff’s RFC and concluded that she

2    can perform a full range of work at all exertional levels but with

3    the following nonexertional limitations: Plaintiff cannot perform

4    “work involving more than simple tasks; any work involving more

5    than occasional contact with coworkers; and any work involving

6    public contact.”       (AR 23).     At step four, the ALJ found that

7    Plaintiff has no past relevant work. (AR 26). Based on Plaintiff’s

8    RFC, age, education, work experience, and the VE’s testimony, the

9    ALJ determined at step five that there are jobs that exist in

10   significant numbers in the national economy that Plaintiff can

11   perform,   including     factory   helper,   wall   cleaner,   and   machine

12   feeder.    (AR 26-27).    Accordingly, the ALJ found that Plaintiff’s

13   disability ended on November 1, 2013, and she has not been disabled

14   since that date.   (AR 27).

15

16                                       IV.

17                               STANDARD OF REVIEW

18

19        Under 42 U.S.C. § 405(g), a district court may review the

20   Commissioner’s decision to deny benefits.           “[The] court may set

21   aside the Commissioner’s denial of benefits when the ALJ’s findings

22   are based on legal error or are not supported by substantial

23   evidence in the record as a whole.”       Aukland v. Massanari, 257 F.3d

24   1033, 1035 (9th Cir. 2001) (citing Tackett, 180 F.3d at 1097); see

25   also Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing

26   Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989)).

27

28

                                          5
1           “Substantial evidence is more than a scintilla, but less than

2    a preponderance.”     Reddick, 157 F.3d at 720 (citing Jamerson v.

3    Chater, 112 F.3d 1064, 1066 (9th Cir. 1997)).             It is “relevant

4    evidence which a reasonable person might accept as adequate to

5    support a conclusion.”     (Id.).      To determine whether substantial

6    evidence supports a finding, the court must “‘consider the record

7    as a whole, weighing both evidence that supports and evidence that

8    detracts from the [Commissioner’s] conclusion.’” Aukland, 257 F.3d

9    at 1035 (quoting Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir.

10   1993)).     If the evidence can reasonably support either affirming

11   or reversing that conclusion, the court may not substitute its

12   judgment for that of the Commissioner.          Reddick, 157 F.3d at 720-

13   21 (citing Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453,

14   1457 (9th Cir. 1995)).

15

16                                         V.

17                                  DISCUSSION

18

19   A.     The ALJ’s Reasons for Discrediting Plaintiff’s Subjective

20          Symptom Testimony Were Not Supported By Substantial Evidence

21

22          Plaintiff testified that she does not drive and cannot use

23   public transportation by herself because she gets lost.            (AR 45-

24   46).    She always goes outside with a family member.             (AR 47).

25   Plaintiff    takes   graphic   arts   classes    at   Pierce   College   but

26   frequently needs to go the office to direct or guide her around

27   campus.     (AR 46, 49).   The College provides Plaintiff assistance

28   through a note taker in class, who also helps Plaintiff open the

                                           6
1    graphics software, guidance by counselors, and extra time to take

2    tests.    (AR 46-47, 49, 51).     Her parents need to help Plaintiff

3    open the emails sent by the College.       (AR 50).

4

5           Plaintiff testified that she has trouble handling money.     (AR

6    48).   She has tried to learn how to order food and pay for things,

7    but it does not “sink in.”      (AR 48).   She has problems even doing

8    simple chores at home without assistance.       (AR 47, 49).

9

10          When assessing a claimant’s credibility regarding subjective

11   pain or intensity of symptoms, the ALJ must engage in a two-step

12   analysis.   Trevizo v. Berryhill, 874 F.3d 664, 678 (9th Cir. 2017).

13   First, the ALJ must determine if there is medical evidence of an

14   impairment that could reasonably produce the symptoms alleged.

15   Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014).        “In this

16   analysis, the claimant is not required to show that her impairment

17   could reasonably be expected to cause the severity of the symptom

18   she has alleged; she need only show that it could reasonably have

19   caused some degree of the symptom.”        Id. (emphasis in original)

20   (citation omitted).   “Nor must a claimant produce objective medical

21   evidence of the pain or fatigue itself, or the severity thereof.”

22   Id. (citation omitted).

23

24          If the claimant satisfies this first step, and there is no

25   evidence of malingering, the ALJ must provide specific, clear and

26   convincing reasons for rejecting the claimant’s testimony about

27   the symptom severity.   Trevizo, 874 F.3d at 678 (citation omitted);

28   see also Smolen, 80 F.3d at 1284 (“[T]he ALJ may reject the

                                         7
1    claimant’s testimony regarding the severity of her symptoms only

2    if he makes specific findings stating clear and convincing reasons

3    for doing so.”); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

4    (9th Cir. 2006) (“[U]nless an ALJ makes a finding of malingering

5    based on affirmative evidence thereof, he or she may only find an

6    applicant     not      credible     by    making          specific      findings    as   to

7    credibility and stating clear and convincing reasons for each.”).

8    “This is not an easy requirement to meet: The clear and convincing

9    standard is the most demanding required in Social Security cases.”

10   Garrison, 759 F.3d at 1015 (citation omitted).

11

12        In discrediting the claimant’s subjective symptom testimony,

13   the ALJ may consider the following:

14

15        (1) ordinary techniques of credibility evaluation, such

16        as     the        claimant’s    reputation             for       lying,   prior

17        inconsistent         statements      concerning            the   symptoms,    and

18        other testimony by the claimant that appears less than

19        candid;        (2)    unexplained         or        inadequately     explained

20        failure to seek treatment or to follow a prescribed

21        course       of    treatment;       and       (3)    the    claimant’s    daily

22        activities.

23

24   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation

25   omitted).      Inconsistencies between a claimant’s testimony and

26   conduct, or internal contradictions in the claimant’s testimony,

27   also may be relevant.         Burrell v. Colvin, 775 F.3d 1133, 1137 (9th

28   Cir. 2014); Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.

                                                    8
1    1997).       In addition, the ALJ may consider the observations of

2    treating and examining physicians regarding, among other matters,

3    the functional restrictions caused by the claimant’s symptoms.

4    Smolen, 80 F.3d at 1284; accord Burrell, 775 F.3d at 1137. However,

5    it is improper for an ALJ to reject subjective testimony based

6    “solely” on its inconsistencies with the objective medical evidence

7    presented.     Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227

8    (9th Cir. 2009) (citation omitted).

9

10          Further, the ALJ must make a credibility determination with

11   findings that are “sufficiently specific to permit the court to

12   conclude that the ALJ did not arbitrarily discredit claimant’s

13   testimony.”         Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir.

14   2008) (citation omitted); see Brown-Hunter v. Colvin, 806 F.3d 487,

15   493 (9th Cir. 2015) (“A finding that a claimant’s testimony is not

16   credible must be sufficiently specific to allow a reviewing court

17   to conclude the adjudicator rejected the claimant’s testimony on

18   permissible grounds and did not arbitrarily discredit a claimant’s

19   testimony regarding pain.”) (citation omitted).          Although an ALJ’s

20   interpretation of a claimant’s testimony may not be the only

21   reasonable one, if it is supported by substantial evidence, “it is

22   not [the court’s] role to second-guess it.”          Rollins v. Massanari,

23   261 F.3d 853, 857 (9th Cir. 2001).

24

25          The    ALJ    found   that   Plaintiff’s   “medically   determinable

26   impairments could reasonably be expected to cause the alleged

27   symptoms,” and the ALJ did not make a finding of malingering.          (AR

28   26).     Nevertheless, the ALJ concluded that Plaintiff’s statements

                                            9
1    were “not entirely credible.”              (AR 26).          The ALJ found that

2    Plaintiff’s “ability to take at least two classes per semester in

3    a   college    setting    demonstrates     an   ability       to    perform   simple

4    repetitive tasks in a work setting.”               (AR 25).          “ALJs must be

5    especially     cautious    in   concluding      that    daily       activities    are

6    inconsistent      with    [subjective       symptom         testimony],       because

7    impairments that would unquestionably preclude work and all the

8    pressures of a workplace environment will often be consistent with

9    doing more than merely resting in bed all day.”                Garrison, 759 F.3d

10   at 1016.      If a claimant’s level of activity is inconsistent with

11   the   claimant’s    asserted     limitations,          it    has    a   bearing   on

12   credibility.       Id.     “Though   inconsistent           daily   activities    may

13   provide a justification for rejecting symptom testimony, the mere

14   fact that a plaintiff has carried on certain daily activities does

15   not in any way detract from her credibility as to her overall

16   disability.”      Revels, 874 F.3d at 667 (citation and alterations

17   omitted); see Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007)

18   (“This court has repeatedly asserted that the mere fact that a

19   plaintiff has carried on certain daily activities does not in any

20   way detract from her credibility as to her overall disability.”)

21   (citation and alterations omitted).             Indeed, a claimant “does not

22   need to be utterly incapacitated in order to be disabled.”                    Benecke

23   v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004) (citation omitted).

24

25         Here, the ALJ fails to account for the assistance Plaintiff

26   requires in order to attend college.            Plaintiff is unable to drive

27   and, without someone accompanying her, often has problems taking

28   public transportation to school.         (AR 45-46).          She frequently gets

                                           10
1    lost on campus and her parents need to help her open the emails

2    sent by the College.       (AR 46, 49, 50).

3

4          The ALJ also relied improperly on Plaintiff’s admission “that

5    she is doing very well in school, with mostly A’s and B’s, and only

6    sometimes C’s in her graphic design classes.” (AR 25). The College

7    provides Plaintiff with a dedicated note-taker, who also assists

8    Plaintiff     open   the   graphics       software       required   for    in-class

9    learning, and Plaintiff is provided extra time to take tests.2                    (AR

10   46-47, 49, 51).      “That [Plaintiff] could participate in some daily

11   activities does not contradict the evidence of otherwise severe

12   problems that [she] encountered in [her] daily life during the

13   relevant period.”      Diedrich v. Berryhill, 874 F.3d 634, 643 (9th

14   Cir. 2017).    Further, the ALJ did not explain how Plaintiff’s daily

15   college     activities,       with    considerable          accommodations       and

16   assistance, are transferable to a work setting.               The ALJ “must make

17   specific    findings   relating      to   the    daily    activities      and   their

18   transferability to conclude that a claimant’s daily activities

19   warrant an adverse credibility determination.”                 Orn, 495 F.3d at

20   639 (citation and alteration omitted).             Here, the ALJ neither made

21   specific findings nor pointed to any record evidence to support

22   her   conclusion       that    Plaintiff’s         college      activities        are

23   “transferable” to a work setting.              See id.

24

25

26   2    The VE testified that someone who is not able to sustain work
     activity independent of others would not be able to perform the
27   requirements of the factory helper, wall cleaner, or machine feeder
     occupations. (AR 61-62).
28

                                               11
1            The ALJ concluded that Plaintiff “indicated a higher level of

2    functioning than portrayed in her testimony on a consultative

3    examination, . . . [which] indicated that according to [Plaintiff]

4    was     able     to   complete        household      chores,     cook,      run     errands,

5    occasionally go to the movies, use the computer, and go to the

6    gym.”        (AR 25).       However, Plaintiff did not testify that she was

7    unable to perform household chores.                  Instead, she stated that she

8    needs assistance to perform chores because she does not always

9    retain her parents’ instructions.                  (AR 49).

10

11           Finally, the ALJ emphasized erroneously that Plaintiff “denied

12   any current depressive and anxiety symptoms, and stated she was

13   not receiving any mental health services.”                     (AR 25).        Plaintiff’s

14   alleged       disability      is     caused   by    her    learning      disability      and

15   borderline intellectual functioning, not depression and anxiety.

16   Indeed, the ALJ acknowledged that the severity of Plaintiff’s

17   learning disability and borderline intellectual functioning “is

18   established by the objective medical evidence.”                       (AR 22).

19

20           In    sum,    the    ALJ     failed   to   provide     clear     and      convincing

21   reasons,        supported       by     substantial        evidence,      for       rejecting

22   Plaintiff’s       subjective         symptoms.       The    matter     is   remanded    for

23   further        proceedings.           On   remand,    the      ALJ   shall        reevaluate

24   Plaintiff's symptoms in accordance with the current version of the

25   agency’s regulations and guidelines, taking account the full range

26   of medical evidence.

27

28

                                                   12
1    B.      The ALJ Did Not Provide Germane Reasons For Rejecting Lay

2            Testimony

3

4            Multiple    lay   witnesses     provided       statements        that   were

5    supportive of and consistent with Plaintiff’s testimony and her

6    allegations of significant limitations caused by her borderline

7    intellectual functioning and learning disability.                   Karolanne K.

8    Asmus-Kim,      Ed.D.,    Plaintiff’s    high      school    special      education

9    teacher,    opined    that   Plaintiff       has   difficulty     with    self-help

10   abilities, abstract concepts, and conflict resolution.                    (AR 213).

11   Dr.     Asmus-Kim    concluded   that    Plaintiff      “will     need     to   have

12   assistance from others to live and manage daily tasks.”                   (AR 213).

13   “Simple tasks such as cooking for herself, paying bills, keeping

14   employment, understanding right from wrong and several other daily

15   tasks    will   require   assistance     from      others   for   [Plaintiff]     to

16   maintain a good quality of life.”            (AR 213.

17

18           Mirriam H. Gottlieb, a disabilities specialist at Pierce

19   College, reported that Plaintiff has been provided with a dedicated

20   note-taker because she “has difficulty keeping up with lectures

21   due to her problems with processing speed and comprehension.”                    (AR

22   212).    Ms. Gottlieb further opined that Plaintiff is unable to take

23   more than two courses each semester because Plaintiff needs more

24   time to process information due to her lack of comprehension

25   skills.     (AR 216).

26

27           Plaintiff’s father, Manuel Perez, provided testimony at the

28   hearing.     (AR 52-59).     Perez testified that his daughter has been

                                             13
1    unable to master basic safety skills, like not crossing the street

2    on a red light, because she has difficulty paying attention and

3    focusing.     (AR 54).     He testified that Plaintiff is unable to

4    perform household chores without supervision and instruction.              (AR

5    56-59).

6

7         Plaintiff    also   provided      statements   from   her   brother   and

8    mother.     (AR 214-15).      They stated that Plaintiff is unable to

9    complete    simple   tasks     without      reminders,     supervision,    and

10   assistance.    (AR 214-15).        Plaintiff has trouble controlling her

11   emotions and gets easily stressed.          (AR 214-15).

12

13        “Lay    testimony   as   to   a   claimant’s   symptoms     is   competent

14   evidence that an ALJ must take into account, unless he or she

15   expressly determines to disregard such testimony and gives reasons

16   germane to each witness for doing so.”           Lewis v. Apfel, 236 F.3d

17   503, 511 (9th Cir. 2001).       “The fact that lay testimony and third-

18   party function reports may offer a different perspective than

19   medical records alone is precisely why such evidence is valuable

20   at a hearing.”    Diedrich, 874 F.3d at 640.

21

22        Here, the ALJ briefly summarized Dr. Asmus-Kim’s and Ms.

23   Gottlieb’s statements (AR 25), but failed to discuss the weight to

24   be afforded to them.       Merely summarizing their letters does not

25   qualify as a “germane reason” for rejecting them.3               Further, the

26
     3    Defendant does not address the ALJ’s failure to provide
27   germane reasons for rejecting Dr. Asmus-Kim’s and Ms. Gottlieb’s
     statements. (Dkt. No. 22 at 6-8).
28

                                            14
1    ALJ failed to acknowledge, discuss, or provide any reasoning for

2    apparently rejecting the testimony and statements by Plaintiff’s

3    family members.        To properly reject lay testimony, the ALJ is

4    required to provide reasons that are “germane to each witness.”

5    Lewis, 236 F.3d at 511.

6

7            Defendant     argues    that    Plaintiff’s   father’s   testimony

8    “conflicts with what Plaintiff told Dr. Shirokhi regarding her

9    ability to cook, do chores, and go out with friends and to the

10   gym.”     (Dkt. No. 22 at 7).      However, the court is “constrained to

11   review the reasons the ALJ asserts.”          Connett v. Barnhart, 340 F.3d

12   871, 874 (9th Cir. 2003) (citing Sec. & Exch. Comm’n v. Chenery

13   Corp., 332 U.S. 194, 196 (1947)).            The court “review[s] only the

14   reasons provided by the ALJ in the disability determination and

15   may not affirm the ALJ on a ground upon which he did not rely.”

16   Garrison, 759 F.3d at 1010. Here, the ALJ did not provide any

17   reason for apparently rejecting Mr. Perez’s testimony.

18

19           Defendant contends that the ALJ is not required “to discuss

20   every piece of evidence.”          (Dkt. No. 22 at 7).     Even if this is

21   accurate, the ALJ is not permitted to reject all lay testimony

22   without expressly providing reasons “germane to each witness.”

23   Lewis, 236 F.3d at 511.        Finally, Defendant contends that the ALJ’s

24   failure to “explain how the third-party testimony influenced the

25   outcome    of   the    decision”   is   harmless   error   because   it   was

26   “inconsequential to the ultimate non-disability determination.”

27   (Dkt. No. 22 at 9).        To the contrary, because the ALJ erred in

28   rejecting Plaintiff’s subjective statements, as discussed above,

                                             15
1    the ALJ’s apparent rejection of the lay testimony, which supported

2    Plaintiff’s testimony, was not harmless error.

3

4          In sum, the ALJ failed to provide germane reasons, supported

5    by substantial evidence, for apparently rejecting lay testimony.

6    The matter is remanded for further proceedings.4            On remand, the

7    ALJ   shall   fully   evaluate   the    lay   witness   testimony   and   may

8    disregard the lay statements only by providing reasons that are

9    germane to each witness.

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     4    Plaintiff also argues that in assessing her RFC, the ALJ
24   failed to fully account for the limitations included in her
25   testimony and the lay witnesses’ statements. (Dkt. No. 21 at 23-
     25). However, it is unnecessary to reach Plaintiff’s arguments on
26   this ground, as the matter is remanded for the alternative reasons
     discussed at length in this Order. However, after reconsideration
27   of the Plaintiff’s testimony and the lay witness statements, it
     will likely be necessary for the ALJ to reconsider Plaintiff’s RFC.
28

                                            16
1                                   VI.

2                               CONCLUSION

3

4         Accordingly, IT IS ORDERED that Judgment be entered REVERSING

5    the decision of the Commissioner and REMANDING this matter for

6    further proceedings consistent with this decision.    IT IS FURTHER

7    ORDERED that the Clerk of the Court serve copies of this Order and

8    the Judgment on counsel for both parties.

9

10   DATED:   October 5, 2018

11
                                                  /S/         __________
12                                        SUZANNE H. SEGAL
                                          UNITED STATES MAGISTRATE JUDGE
13

14   THIS DECISION IS NOT INTENDED FOR PUBLICATION          IN   WESTLAW,
     LEXIS/NEXIS OR ANY OTHER LEGAL DATABASE.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     17
